Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed September 6, 2019. Claims 3-11, 13, 14, 16-19, and 21 have been amended; and no claims have been canceled or newly added. Claims 1-21 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2018/021336, filed March 7, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/467,996, filed March 7. 2017 under 35 U.S.C. 119(e), is acknowledged. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides that the polymer-insulin conjugate can comprise either insulin or a “bioactive derivative” thereof, and that the insulin aptamer-glucagon conjugate can comprise either glucagon or a “bioactive derivative” thereof. A “bioactive derivative” appears to be exceedingly broad and expansive, and most certainly much broader in scope than e.g. a “bioactive equivalent”. For example, just about any peptide, protein, or even amino acid could be “derived” from insulin or from glucagon, and indeed, many amino acids, peptides, and proteins are “bioactive”. Hence, one of ordinary skill in the art cannot definitively ascertain whether the “bioactive derivative” need even have the same core structure as insulin or glucagon or even have an equivalent or even a similar bioactive effect. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of a “bioactive derivative”. For example, glutamate could be “derived” from insulin and is known to be e.g. a stimulatory neurotransmitter in the central nervous system (i.e. is “bioactive”), would glutamate thus fall within the purview of a “bioactive derivative” of insulin?
Claim 3 stipulates in a wherein clause that the polymer is a hydrophilic polymer, then goes on to illustrate “optional” examples of the hydrophilic polymer, and further illustrates even more specific examples of some of the examples, using the language “such as” and “optionally”, the latter in the context being equivalent to nothing more than “for example” or “such as”. The only thing definite is that the polymer is a hydrophilic polymer, but everything following the phrases “optionally” and “such as” are indefinite since it is unclear whether the limitation(s) following the phrases “optionally” and “such as” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 stipulates in a wherein clause that the polymer is a hyaluronic acid, then later adds “optionally wherein the polymer is a methacrylated hyaluronic acid”. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 stipulates in a wherein clause that the insulin aptamer is an oligonucleotide, then later adds “optionally the oligonucleotide comprises the sequence of SEQ ID NO 1 or SEQ ID NO 4”. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 stipulates in a wherein clause that the glucagon and the insulin aptamer are covalently conjugated via a linker, then later adds “optionally…the linker is…Sulfo-SMCC”. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 stipulates in a wherein clause that the composition is crosslinked with a crosslinker, then later adds “optionally the crosslinker is N,N’-methylenebisacrylamide”. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 is directed to a microneedle array comprising a composition of claim 1. Beyond this, the claim merely describes that “optionally” the microneedle comprises a plurality of microneedles each having a length of 20 to 1000 microns, and then provides another “optionally”, and then describes each of the plurality of microneedles having a length of 600 microns. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 is indefinite for the following:
1. Claim 12 is directed to a microneedle array, and then goes on to stipulate that the microneedle array is “provided as part of a skin patch”. One of ordinary skill in the art cannot definitively ascertain whether Applicant is attempting to claim a skin patch comprising the microneedle array of claim 11, or rather Applicant is merely describing an intended use of the microneedle array of claim 11. In the former case, Applicant is advised to amend claim 12 into an independent claim directed to a skin patch comprising the microneedle array of claim 11. 
2. Claim 12 contains the phrase “optionally” followed by the description of an example skin patch, i.e. one with backing layer and an adhesive. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is directed to “a method of delivering glucagon or a bioactive derivative thereof to a subject in need thereof”, but the only requisite active step is merely “applying” a microneedle array to a skin surface. Not only does the claim not adequately describe a set of active steps that constitutes a method of delivery, one of ordinary skill in the art cannot definitively ascertain if the glucagon or “bioactive derivative thereof” is actually being delivered at all. One of ordinary skill in the art would understand glucagon delivery to be systemic, but the method hardly appears to even describe a method of delivery that could even be topical. Indeed, “applying” a microneedle array to the skin could simply entail touching any part of the microneedle array to the skin without delivery of any of the glucagon or “bioactive derivative” even to the surface of the skin (i.e. topically). One of ordinary skill in the art thus cannot make heads or tails out of a method of delivering glucagon or “bioactive derivative” thereof that is nothing more than “applying” a microneedle array to the skin surface. 
Claim 15, which depends from claim 14, stipulates in a wherein clause that the delivery of the glucagon or the “bioactive derivative” is at a rate corresponding to the insulin concentration coming into contact with the microneedle array”. Claim 14, as just noted supra, is effectively nothing more than touching some part of the microneedle array to the surface of the skin. Nobody of ordinary skill in the art would understand that the microneedle array would come into contact with insulin on the surface of the skin. Hence, there is insufficient antecedent basis for any insulin coming into contact with the microneedle array. 
Claim 18 is indefinite for the following:
1. Claim 18 contains the phrase “optionally” followed by examples of various subjects with various non-diabetic diseases. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
2. Claim 18 is in improper Markush format, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, and D”, not “selected from the group comprising A, B, C, or D”. 
Claim 19 contains the phrase “optionally” followed by description of a specific example. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 contains the phrase “optionally” followed by description of a specific example. The term “optionally” in the context of the claim is nothing more than an equivalent expression of “for example” or “such as”, and it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-21 are (also) indefinite for depending from or incorporating all the limitations of an indefinite claim. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617